PER CURIAM.
Appellant, a sales agent, represents manufacturers of electrical components used by Appellee, Jabil Circuit, Inc., in its products. Appellee originally purchased components through Appellant, but later began buying directly from the manufacturers. We reverse, in part, the summary judgment entered against Appellant on its claims of tortious interference with a business relationship. Issues of fact exist as to whether Appellee induced the manufacturers to stop using Appellant as their agent on the sales accounts of other buyers, as reflected by evidence that Appellee threatened to call all of the manufacturers with which Appel-lee did business to tell them not to use Appellant’s services. However, summary judgment is affirmed with respect to Ap-pellee’s own decision to purchase directly from the manufacturers.
STONE, C.J., GROSS, J. and OWEN, WILLIAM C., Jr., Senior Judge, concur.